GRANTING MANDAMUS
PALMORE, Chief Justice.
Troy Kivett, a prisoner in the state penitentiary, alleges that he has in good faith filed in the Bell Circuit Court an RCr 11.42 motion to vacate the judgment pursuant to which he is held in custody, and that more than 30 days have elapsed without a response or ruling. His verified petition for a writ of mandamus states that he has serv*406ed a copy on the respondent judge, as required by RCA 1.420. On May 11, 1966, the Clerk of this court mailed the respondent notice that the petition had been filed. More than 10 days (in fact, 44 days) have passed, and there is no response.
The petition is sustained, and the respondent is ordered and directed either to sustain or overrule Kivett’s RCr 11.42 motion or to grant him a hearing on it.